Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                     CASE NO.: 20-cv-60215-AHS


  IN THE MATTER OF THE COMPLAINT OF
  P&L TOWING & TRANSPORTATION, INC.,
  FOR EXONERATION FROM OR LIMITATION
  OF LIABILITY AS THE OWNER OF THE
  TUG RIKKI S, OFFICIAL NO. 633697

                    Petitioner,
  ____________________________________/

                 CLAIMANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                LIMITATION PETITION AND CLAIM AGAINST PETITIONER

           Claimant, CHRISTOPHER WILKINS, by and through his undersigned counsel and

  pursuant to Admiralty Rule F(5), files his Answer and Affirmative Defenses to the Petition of

  P&L TOWING & TRANSPORTATION, INC., for Exoneration from or Limitation of Liability

  as the Owner of the Tug RIKKI S, Office No. 633697 and Claim against Petitioner and states as

  follows:

                                I.      Answer to Limitation Petition

           Claimant, CHRISTOPHER WILKINS, by and through his undersigned counsel files his

  Answer and Affirmative Defenses to the Petition of P&L TOWING & TRANSPORTATION,

  INC., (“P&L TOWING”) for Exoneration from or Limitation of Liability, and would respond to

  each of the numbered paragraphs as follows:

   1.      Claimant admits that this matter is within the Court’s admiralty and maritime jurisdiction.

           Except as specifically admitted, denied.

   2.      Claimant admits that Petitioner P&L TOWING was doing business and is the owner of


        L I P C O N ,   M A R G U L I E S ,   A L S I N A    &   W I N K L E M A N ,     P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 2 of 13




           the 62 foot towing vessel known as the Rikki S.

   3.      Denied.

   4.      Denied.

   5.      Admitted.

   6.      Claimant admits that he was injured while working aboard the Rikki S on or about

           September 4, 2017. Except as specifically admitted, denied.

   7.      Admitted.

   8.      Claimant admits that venue for any viable Rule F claim would be proper in the Southern

           District of Florida, Fort Lauderdale Division. Except as specifically admitted, denied.

   9.      Admitted.

   10.      Claimant admits that Petitioner P&L TOWING is claiming the benefit of exoneration

           from and/or limitation of liability for the Claimant’s incident which occurred on or about

           September 4, 2017. Except as specifically admitted, denied.

   11.     Claimant admits that Petitioner has filed a Letter of Undertaking in the amount of

           $750,000. Except as specifically admitted, denied.

   12.     Unknown and therefore denied.

   13.     Claimant admits he has asserted a claim entitled Christopher Wilkins v. P&L Towing &

           Transportation, Inc., case no. CACE 19-023551 in the Circuit Court of the Seventeenth

           Judicial Circuit in and for Broward County, Florida.

   14.     Denied.

                                     II.      Affirmative Defenses

  1.       As his first affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states that the Petition fails to state a claim upon which relief can be



                                                    2
        L I P C O N ,   M A R G U L I E S ,    A L S I N A   &    W I N K L E M A N ,     P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 3 of 13




          granted.

  2.      As his second affirmative defense to the Petition for Exoneration from or Limitation of

          Liability, Claimant states the incident giving rise to the complaint was caused in whole or

          in part by the negligence or default of the Petitioner, who had privity and knowledge of

          the negligence and unseaworthy condition set forth in Claimant’s claim in Section III

          below, the facts of which are incorporated herein by reference, such that Petitioner is

          neither entitled to limit or be exonerated from its liability as claimed in the Petition.

  3.      As his third affirmative defense to the Petition for Exoneration from or Limitation of

          Liability, Claimant states that the limitation fund should be increased to include the value

          of the Petitioner’s other vessels comprising their flotilla and the amount of the

          Petitioner’s liability insurance coverage.

  4.      As his fourth affirmative defense to the Petition for Exoneration from or Limitation of

          Liability, Claimant states that even if the Petitioner is entitled to allege that it is without

          fault, the issue of exoneration may or should be determined in the pending civil action

          initiated by Claimant.

  5.      As his fifth affirmative defense to the Petition for Exoneration from or Limitation of

          Liability, Claimant states that the Rikki S, including its appurtenances, equipment and/or

          crew, was not seaworthy or reasonably suited for the purpose for which it was intended at

          the beginning of the subject voyage, thereby precluding the Petitioner from any relief

          under 46 USC 30501 et. seq.

  6.      As his sixth affirmative defense to the Petition for Exoneration from or Limitation of

          Liability, Claimant states Petitioner cannot limit or be exonerated for its liability for

          failure to pay maintenance and cure or failure to treat.



                                                       3
       L I P C O N ,   M A R G U L I E S ,     A L S I N A    &      W I N K L E M A N ,    P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 4 of 13




  7.       As his seventh affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states Captain of the Rikki S was operationally negligent.

  8.       As his eight affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states the injuries and damages he sustained in this occurrence were

           caused by the fault or negligence of the Petitioner, its officers, agents, representatives

           and/or employees for whom the Petitioner is responsible.

  9.       As his ninth affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states that to the extent the subject vessel was a bareboat or demised

           chartered to operator of the subject vessel, that the Petition must be denied under the

           “owner at helm” rule.

  10.      As his tenth affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states that he is the sole claimant and Petition must be dismissed and

           the Monition and Injunction dissolved, and that, as the sole Claimant, he is entitled to

           trial by the jury in the Court of his own choosing.

  11.      As his eleventh affirmative defense to the Petition for Exoneration from or Limitation of

           Liability, Claimant states that at all material times the subject vessel was seagoing vessel

           operated by the Petitioner for commercial profit.

           WHEREFORE, the Claimant, CHRISTOPHER WILKINGS, by and through his

  undersigned counsel respectfully requests that P&L TOWING’s Petition for Exoneration from or

  Limitation of Liability be dismissed with prejudice, and that the Court enter an order allowing

  the Claimant to pursue his claim for personal injuries, the Court increase the limitation fund to

  include the value of Petitioner’s other vessels in their flotilla and their available liability

  insurance and for all other relief this Court deems proper.



                                                    4
        L I P C O N ,   M A R G U L I E S ,    A L S I N A       &   W I N K L E M A N ,    P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 5 of 13




                                III.       Claim of Christopher Wilkins

                                            General Allegations

  1.      At all times material hereto, Defendant owned, operated, managed, maintained and/or

          controlled the vessel Rikki S.

  2.      At all times material hereto, Plaintiff was employed by Defendant as a crewmember on

          board the vessel Rikki S.

  3.      At all times material hereto, the vessel Rikki S was in navigable waters.

  4.      On or about September 3, 2017, Plaintiff was severely injured when he was struck by a

          working line while attempting to remove it from the bit at the back to the vessel Rikki S,

          suffering fractures to his arm, wrist, hand, and multiple fingers, resulting in the need for

          multiple surgical procedures.

                                      Count I – Jones Act Negligence

          Plaintiff re-alleges, incorporates by reference and adopts paragraphs one (1) through four

  (4) as though originally alleged herein.

  5.      It was the duty of Defendant to provide Plaintiff with a reasonably safe place to work.

  6.      Defendant breached its duty to provide Plaintiff with a reasonably safe place to work.

  7.      Plaintiff was severely injured as a direct cause of the Defendant’s breach of duty.

  8.      Plaintiff’s injuries are due to the fault and negligence of the Defendant and/or its agents,

          servants, joint venturers and/or employees as follows:

          a.      Failure to provide Plaintiff a reasonable safe place to work;

          b.      Failure to provide the Plaintiff with a reasonably safe method to carry out his job

                  duties;

          c.      Failure to provide Plaintiff with adequate assistance to enable him to carry out his



                                                     5
       L I P C O N ,   M A R G U L I E S ,      A L S I N A   &    W I N K L E M A N ,   P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 6 of 13




                   assigned job duties in a reasonably safe manner;

           d.      Failure to provide Plaintiff with adequate equipment and/or safety devises;

           e.      Failure to provide Plaintiff with adequate instruction, training, and/or supervision;

           f.      Failure to have adequate communications between the Captain and the Plaintiff

                   during the maneuver;

           g.      Negligently operating and/or navigating the tug during the maneuver;

           h.      Negligently allowing the Plaintiff to work alone and unsupervised without being

                   trained and signed off by the Captain;

           i.      Failure to warn Plaintiff of the dangers involved in the maneuver;

           j.      Failing to promulgate and/or enforce adequate policies and procedures concerning

                   training, instructing, and supervising new employees; and/or

           k.      Failing to provide Plaintiff with prompt, proper, and/or adequate medical care.

  9.       Defendant(s) knew of the foregoing conditions causing Plaintiff’s incident/accident and

           did not correct them, or the conditions existed for a sufficient length of time so that

           Defendant(s), in the exercise of reasonable care, should have learned of them and

           corrected them.

  10.      As a result of the negligence of the Defendant, the Plaintiff was injured about Plaintiff’s

           body and extremities, experienced physical pain and suffering, mental anguish,

           reasonable fear of developing future physical and medical problems, loss of enjoyment of

           life, physical disability, impairment, inconvenience in the normal pursuits and pleasures

           of life, feelings of economic insecurity caused by disability, disfigurement, aggravation

           of any previously existing conditions therefrom, incurred medical expenses in the care

           and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages, lost income



                                                     6
        L I P C O N ,   M A R G U L I E S ,     A L S I N A   &    W I N K L E M A N ,     P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 7 of 13




           in the past, and his working ability and earning capacity have been impaired. The

           injuries and damages suffered are permanent or continuing in nature, and Plaintiff will

           continue to suffer these losses and impairments in the future. Additionally, Plaintiff in

           the past and in the future lost the fringe benefits that his job provided, including but not

           limited to free food, free shelter, free medical care, and free uniforms.

           WHEREFORE, Plaintiff demands all damages entitled by law and demands jury trial of

  all issues so triable.

                                         Count II - Unseaworthiness

           Plaintiff re-alleges, incorporates by reference and adopts paragraphs one (1) through four

  (4) as though originally alleged herein.

  11.      On or about September 3, 2017, Plaintiff was a seaman and a member of the crew of the

           vessel Rikki S, which was in navigable waters.

  12.      At all times material hereto, the vessel was owned, managed, operated and/or controlled

           by the Defendant.

  13.      Defendant had the absolute nondelegable duty to provide Plaintiff with a seaworthy

           vessel.

  14.      On or about the previously stated date, the unseaworthiness of Defendant’s vessel Rikki

           S, was a legal cause of injury and damage to the Plaintiff by reason of the following:

           a.        The vessel was unsafe and unfit due to the conditions created by Defendant as

                     follows:

                  i.         Failure to provide Plaintiff a reasonable safe place to work;

                 ii.         Failure to provide the Plaintiff with a reasonably safe method to carry out

                             his job duties;



                                                       7
        L I P C O N ,      M A R G U L I E S ,    A L S I N A   &    W I N K L E M A N ,     P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 8 of 13




                 iii.          Failure to provide Plaintiff with adequate assistance to enable him to carry

                               out his assigned job duties in a reasonably safe manner;

                 iv.           Failure to provide Plaintiff with adequate equipment and/or safety devises;

                  v.           Failure to provide Plaintiff with adequate instruction, training, and/or

                               supervision;

                 vi.           Failure to have adequate communications between the Captain and the

                               Plaintiff during the maneuver;

                vii.           Negligently operating and/or navigating the tug during the maneuver;

                viii.          Negligently allowing the Plaintiff to work alone and unsupervised without

                               being trained and signed off by the Captain;

                 ix.           Failure to warn Plaintiff of the dangers involved in the maneuver;

                  x.           Failing to promulgate and/or enforce adequate policies and procedures

                               concerning training, instructing, and supervising new employees; and/or

                 xi.           Failing to provide Plaintiff with prompt, proper, and/or adequate medical

                               care.

           b.          The vessel was not reasonably fit for its intended purpose;

           c.          The vessel’s crew was not properly trained, instructed or supervised;

           d.          The vessel did not have a fit crew;

           e.          The vessel did not have adequate manpower for the task being performed; and/or

           f.          The crew and Plaintiff were overworked to the point of being exhausted and not

                       physically fit to carry out their duties.

  15.      As a result of the unseaworthiness of the vessel,             the Plaintiff was injured about

           Plaintiff’s body and extremities, experienced physical pain and suffering, mental anguish,



                                                           8
        L I P C O N ,       M A R G U L I E S ,      A L S I N A   &   W I N K L E M A N ,     P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 9 of 13




           reasonable fear of developing future physical and medical problems, loss of enjoyment of

           life, physical disability, impairment, inconvenience in the normal pursuits and pleasures

           of life, feelings of economic insecurity caused by disability, disfigurement, aggravation

           of any previously existing conditions therefrom, incurred medical expenses in the care

           and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages, lost income

           in the past, and his working ability and earning capacity have been impaired. The

           injuries and damages suffered are permanent or continuing in nature, and Plaintiff will

           continue to suffer these losses and impairments in the future. Additionally, Plaintiff in

           the past and in the future lost the fringe benefits that his job provided, including but not

           limited to free food, free shelter, free medical care, and free uniforms.

           WHEREFORE, Plaintiff demands all damages entitled by law and demands jury trial of

  all issues so triable.

                           Count III – Failure to Provide Maintenance and Cure

        Plaintiff re-alleges, incorporates by reference and adopts paragraphs one (1) through four (4)

  as though originally alleged herein.

  16.      On or about September 3, 2017, Plaintiff, while in the service of the vessel as a

           crewmember, was injured.

  17.      Under the General Maritime Law, Plaintiff, as a seaman, is entitled to recover

           maintenance and cure from the Defendant until Plaintiff is unequivocally declared to

           have reached maximum medical improvement in all specialties. This includes unearned

           wages (regular wages, overtime, vacation pay and tips), which were reasonably

           anticipated to the end of the contract or voyage, whichever is longer. Maintenance and

           cure is an ongoing obligation of the Plaintiff’s Jones Act employer from the date of



                                                      9
        L I P C O N ,      M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 10 of 13




            Plaintiff’s injury up through trial and at times beyond, as Plaintiffs are allowed to bring

            serial lawsuits for maintenance and cure purposes. Although maintenance and cure can be

            properly terminated at the point when the crew member reaches Maximum Medical

            Improvement (MMI) and/or Maximum Medical Cure (MMC), it must be reinstated if the

            Plaintiff suffers a relapse of his condition that once again requires treatment to return the

            Plaintiff to an MMI/MMC status or if a cure becomes available that was not available to

            the Plaintiff at the time of the declaration of MMI/MMC. In addition, if an MMI/MMC

            declaration is challenged by another physician, the conflict must be resolved in favor of

            the crew member receiving the additional care (treatment/cure) that is recommended.

   18.      Defendant willfully and callously delayed, failed and/or refused to pay Plaintiff’s entire

            maintenance and delayed providing the Plaintiff medical care until maximum medical

            improvement such that Plaintiff has become obligated to pay the undersigned a

            reasonable attorney’s fee.

   19.      Defendant’s failure to pay Plaintiff’s entire maintenance and cure is willful, arbitrary,

            capricious, and in callous disregard for Plaintiff’s rights as a seaman. As such, Plaintiff is

            entitled to attorney’s fees under the General Maritime Law of the United States. Further,

            Defendant(s) unreasonably failed to pay or provide Plaintiff with maintenance and cure

            which aggravated his condition and caused Plaintiff to suffer additional compensatory

            damages including but not limited to the aggravation of Plaintiff’s physical condition,

            disability, pain and suffering, reasonable fear of developing future physical and medical

            problems, mental anguish, loss of enjoyment of life, feelings of economic insecurity as

            well as lost earnings or earning capacity, and medical and hospital expenses in the past

            and into the future.



                                                      10
         L I P C O N ,   M A R G U L I E S ,     A L S I N A   &    W I N K L E M A N ,      P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 11 of 13




             WHEREFORE, Plaintiff demands all damages entitled by law, attorneys’ fees, and

         demands jury trial of all issues so triable.

                                         Count IV – Failure to Treat

             Plaintiff re-alleges, incorporates by reference and adopts paragraphs one (1) through four

   (4) as though originally alleged herein.

   20.       On or about September 3, 2017, Plaintiff was employed by the Defendant as a seaman

             and was a member of the vessel’s crew. The vessel was in navigable waters.

   21.       It was the duty of the Defendant to provide Plaintiff with prompt, proper and adequate

             medical care.

   22.       Defendant, negligently failed to provide Plaintiff with prompt, proper, adequate, and

             complete medical care. This conduct includes, but is not limited to:

             a. Defendant not giving Plaintiff medical care in a timely manner after his injury;

             b. Defendant not properly diagnosing Plaintiff’s injury;

             c. Defendant not providing prompt, proper, complete and adequate medical care to

                 Plaintiff; and/or,

             d. Defendant refusing the Plaintiff’s request for additional medical care.

   23.       As a direct and proximate result of Defendants’ failure, Plaintiff suffered additional pain,

             disability and/or Plaintiff’s recovery was prolonged.        Plaintiff was injured about

             Plaintiff’s body and extremities, experienced physical pain and suffering, mental anguish,

             reasonable fear of developing future physical and medical problems, loss of enjoyment of

             life, physical disability, impairment, inconvenience in the normal pursuits and pleasures

             of life, feelings of economic insecurity caused by disability, disfigurement, aggravation

             of any previously existing conditions therefrom, incurred medical expenses in the care



                                                        11
         L I P C O N ,    M A R G U L I E S ,      A L S I N A   &   W I N K L E M A N ,    P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 12 of 13




          and treatment of Plaintiff’s injuries, suffered physical handicap, lost wages, lost income

          in the past, and his working ability and earning capacity have been impaired. The

          injuries and damages suffered are permanent or continuing in nature, and Plaintiff will

          continue to suffer these losses and impairments in the future. Additionally, Plaintiff in

          the past and in the future lost the fringe benefits that his job provided, including but not

          limited to free food, free shelter, free medical care, and free uniforms.

   This Count is alleged separately from Jones Act Negligence pursuant to Joyce v. Atlantic

   Richfield Company, 651 F.2d 676 (10th Cir. 1981) which states, in part, “Negligent failure to

   provide prompt medical attention to a seriously injured seaman gives rise to a separate claim for

   relief [for which separate damages are rewardable].”

                                 Respectfully submitted,
                                                         LIPCON, MARGULIES,
                                                         ALSINA & WINKLEMAN, P.A.
                                                         Attorneys for Plaintiff
                                                         One Biscayne Tower, Suite 1776
                                                         2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone: (305) 373-3016
                                                         Facsimile: (305) 373-6204


                                                          By: /s/ Carol L. Finklehoffe
                                                             JASON R. MARGULIES
                                                             Florida Bar No. 57916
                                                             jmargulies@lipcon.com
                                                             CAROL FINKLEHOFFE
                                                             Florida Bar No. 15903
                                                             cfinklehoffe@lipcon.com




                                                    12
      L I P C O N ,   M A R G U L I E S ,      A L S I N A    &   W I N K L E M A N ,    P . A .
Case 0:20-cv-60215-AHS Document 13 Entered on FLSD Docket 05/08/2020 Page 13 of 13




                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on May 8, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record identified on the attached Service List via electronic mail.


                                              By:       Carol L. Finklehoffe
                                                        CAROL L. FINKLEHOFFE
                                                        Florida Bar No. 15903
                                                        cfinklehoffe@lipcon.com
                                                        JASON R. MARGULIES
                                                        Florida Bar No. 57916
                                                        jmargulies@lipcon.com
                                                        LIPCON, MARGULIES,
                                                        ALSINA & WINKLEMAN, P.A.
                                                        One Biscayne Tower, Suite 1776
                                                        2 South Biscayne Boulevard
                                                        Miami, Florida 33131
                                                        Telephone No.: (305) 373-3016
                                                        Facsimile No.: (305) 373-6204
                                                        Attorneys for Claimant


                                        SERVICE LIST
                                   CASE NO.: 20-cv-60215-AHS

   JASON R. MARGULIES                                 ANTHONY J. CUVA
   Florida Bar. No.: 36719                            Florida Bar No. 896251
   jmargulies@lipcon.com                              acuva@bajocuva.com
   CAROL L. FINKLEHOFFE                               Bajo, Cuva, Cohen & Turkel, P.A.
   Florida Bar. No.: 0015903                          100 North Tampa Street, Suite 1900
   cfinklehoffe@lipcon.com                            Tampa, Florida 33602
   Lipcon, Margulies, Alsina &                        Phone: (813) 443-2199
   Winkleman, P.A.                                    Facsimile: (813) 443-2193
   One Biscayne Tower – Suite 1776                    Counsel for Petitioner
   2 S. Biscayne Boulevard
   Miami, Florida 33131
   Phone: (305) 373-3016
   Facsimile: (305) 373-6204
   Counsel for Claimant




                                                 13
      L I P C O N ,   M A R G U L I E S ,   A L S I N A     &   W I N K L E M A N ,    P . A .
